Citation Nr: 0818504	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-11 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
tinnitus, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In April 2008 the veteran submitted additional pertinent 
evidence, a March 2007 VA audiometric examination report, and 
waived RO review of the newly submitted evidence.


FINDINGS OF FACT

1.  The veteran's service-connected tinnitus has been 
assigned the maximum schedular rating available.

2.  The veteran has been shown to have, at worst, Level III 
hearing in the right ear and Level III hearing in the left 
ear.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.87, Diagnostic Code 
6260 (2007).

2.  The criteria for a compensable rating for bilateral 
hearing are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85 
and 4.86, Diagnostic Code 6100 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

The veteran was granted service connection and a 10 percent 
rating for tinnitus by a November 2003 rating decision.  The 
veteran submitted his claim for an increased rating in 
February 2004.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court of 
Appeals for Veterans Claims (Court) reversed a Board decision 
that found that, under pre-June 2003 regulations, no more 
than a single 10-percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral.  The 
Court held that pre-1999 and pre-June 23, 2003, versions of 
Diagnostic Code 6260 required that VA assign dual 10-percent 
ratings for "bilateral" tinnitus where it was perceived as 
affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  The Federal Circuit subsequently reversed the 
Veterans Court's decision in Smith, and affirmed VA's long-
standing interpretation of Diagnostic Code 6260 as 
authorizing only a single 10-percent rating for tinnitus, 
whether perceived as unilateral or bilateral.  Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Federal 
Circuit explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349-
50.  Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of Diagnostic Code 6260 
was plainly erroneous or inconsistent with the regulations, 
the Federal Circuit concluded that the Veterans Court erred 
in not deferring to VA's interpretation.  Id. at 1351.

In considering the evidence of record under the applicable 
laws and regulations, the Board concludes that the veteran is 
not entitled to a higher evaluation for tinnitus.  Under 
Diagnostic Code 6260, a 10 percent disability evaluation 
represents the maximum schedular rating available.  See 38 
C.F.R. § 4.87, Diagnostic Code 6260, Smith, 451 F.3d at 1344.  
Consequently, the veteran is not entitled to an increased 
evaluation under that Diagnostic Code.  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  In this case, however, the veteran's service-
connected tinnitus has not necessitated frequent periods of 
hospitalization or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
tinnitus under the provisions of 38 C.F.R. § 3.321(b)(1) have 
not been met.

Hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from a noncompensable (0 
percent) rating to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by puretone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second 
(Hertz).  The rating schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The vertical lines in Table VI (in 
38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

A November 2003 rating decision granted the veteran service 
connection and a noncompensable rating for bilateral hearing 
loss, effective from March 20, 2003.  In February 2004, the 
veteran submitted his claim for an increased rating.  The 
veteran pointed out on his May 2004 notice of disagreement 
that he has lost 50 percent of his hearing in his left ear 
and 55 percent of his hearing in his right ear.  He asserts 
that he is entitled to a compensable rating for his bilateral 
hearing loss.

A review of the record reveals that the veteran had VA 
audiometric examinations in March 2003, October 2003, January 
2004, November 2004, and March 2007.  The veteran also saw a 
VA audiologist in July 2004, however, it was noted that the 
testing results at that time were unreliable, and the 
information necessary for rating hearing loss was not 
recorded on the July 2004 treatment record.  Of the VA 
audiometric examinations noted above, the November 2004 
audiometric report revealed the most disabling hearing loss.  
Accordingly, basing the veteran's disability rating on the 
November 2004 VA audiometric report will provide the veteran 
the highest rating possible for his bilateral hearing loss 
disability.

The November 2004 audiometric evaluation of the right ear 
revealed puretone thresholds, in decibels, of 45, 35, 70 and 
95 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a 
puretone threshold four frequency average of 61.25 decibels.  
Audiometric evaluation in the left ear revealed puretone 
thresholds of 45, 55, 75, and 85 decibels at 1000, 2000, 
3000, and 4000 Hertz, respectively, with a puretone threshold 
four frequency average of 65 decibels.  Speech recognition 
ability was 86 percent in the right ear and 88 percent in the 
left ear.  The examiner noted that the veteran had bilateral 
high frequency sensorineural hearing loss.

Applying the results of the November 2004 VA examination to 
the rating criteria for hearing impairment, the Board 
concludes there is no basis for a compensable rating.  
Regarding the veteran's right ear, the examination report 
reflects an average puretone threshold of 61.25 decibels and 
86 percent speech discrimination, showing his hearing loss to 
be Level III impairment under 38 C.F.R. § 4.85, Table VI.  
The examination report shows that his left ear manifests 
average puretone threshold of 65 decibels and 88 percent 
speech discrimination, which is Level III impairment under 
Table VI.  These levels of impairment, in turn, correlate to 
a noncompensable rating under 38 C.F.R. § 4.85, Table VII.

As noted above, the other audiometric examination reports of 
record reveal less hearing loss disability than reflected by 
the November 2004 VA audiometric examination report, and thus 
the veteran's hearing acuity measurements from these reports 
also correlate to a noncompensable rating under 38 C.F.R. § 
4.85, Diagnostic Code 6100.

None of the veteran's hearing tests have shown the veteran to 
have exceptional patterns of hearing impairment of the type 
contemplated by 38 C.F.R. § 4.86.  He was not shown to have 
puretone thresholds, at each of the four specified 
frequencies, at 55 decibels or more in either ear.  These 
tests have also not shown the veteran to have a puretone 
threshold at 70 decibels or more at 2000 Hertz in either ear.

The Board reemphasizes that, in regards to hearing loss, 
disability ratings are derived purely by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
performed.  That is to say, there is little to no discretion 
to adjust the ratings.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The Board finds that during the time period under 
consideration, the veteran's hearing loss has not met the 
criteria for a compensable rating.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In light of the above, a higher staged 
rating is not warranted.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  A letter dated in 
February 2004 from the RO provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, and explanation of what evidence was to be 
provided by him, and what evidence the VA would attempt to 
obtain on his behalf.  The letter adequately informed the 
veteran that he should submit any additional evidence that he 
had in his possession, and the subsequent statement of the 
case adequately explained what evidence would warrant higher 
ratings, as required by Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), decision.  The February 2004 letter explained the 
medical evidence must demonstrate a greater level of 
disability than previously assessed in accordance with 
specific VA criteria for the particular disabilities, to 
establish an increased evaluation for a service connected 
condition.  The statement of the case issued in March 2005 
contained the specific rating criteria from Diagnostic Codes 
6100 and 6260, as well as other relevant regulations.  
Consequently, the veteran had actual notice of the specific 
rating criteria for the disabilities, and why higher ratings 
had not been assigned, as well as an opportunity to present 
evidence and argument to support a higher rating.  Although, 
the information contained in this statement of the case was 
not provided prior to the rating decision on appeal, the 
Board finds that this did not result in any prejudice to the 
veteran.  The veteran was allowed an opportunity to submit 
additional evidence, which he did.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

As explained above, the Board has determined that an 
increased rating is not warranted for either tinnitus or for 
bilateral hearing loss.  Consequently, no effective dates 
will be assigned, so there can be no possibility of any 
prejudice to the veteran in not notifying him of the evidence 
pertinent to these elements.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Board also finds that all necessary development of 
evidence has been completed.  The veteran has been afforded 
VA examinations and the veteran has submitted VA medical 
evidence.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal and he 
has done so.  Neither the veteran nor his representative has 
indicated that there are any additional pertinent records to 
support the veteran's claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




ORDER

A rating in excess of 10 percent for bilateral tinnitus is 
denied.

A compensable rating for bilateral hearing loss is denied.



____________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


